In an action to recover damages for the alleged breach of an equipment lease, plaintiff appeals from an order of the Supreme Court, Nassau County (Roncallo, J.), dated April 20, 1983, which, inter alia, granted the defendant’s motion to compel arbitration. 11 Order reversed, with costs, and motion denied. 11 In the absence of an unequivocal agreement between the parties to arbitrate their differences, it was error for Special Term, inter alia, to grant the defendant’s motion to compel arbitration (see Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 7; Matter of Marlene Inds. Corp. [Cornac Textiles], 45 NY2d 327, 333). H We pass upon no further issue. Lazer, J. P., Gibbons, Bracken and Lawrence, JJ., concur.